Citation Nr: 0107135	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-02 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to service connection for loss of teeth due 
to dental trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran retired in August 1964, after more than 20 years 
of active military service.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The veteran provided testimony at a personal hearing 
conducted before the RO in March 2000, a transcript of which 
is of record.

The veteran's hearing loss and skin cancer claims are 
addressed in the REMAND portion of this opinion.

As an additional matter, the Board notes that the veteran's 
representative indicated in a November 2000 statement that 
the veteran was seeking a disability rating in excess of 10 
percent for his service-connected tinnitus.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service medical records reflect that he had 
teeth Nos. 6-10 extracted and replaced with dentures in 1945.  
However, it is not clear from the service medical records 
whether or not this procedure was due to in-service trauma.

2.  The veteran has contended, and submitted evidence, that 
teeth Nos. 6-10 were extracted due to in-service trauma that 
occurred while he was a pilot on a flight mission in 1944.

3.  The veteran engaged in combat with the enemy while on 
active duty in 1944.

4.  Clear and convincing evidence to the contrary has not 
been submitted to rebut the veteran's account of in-service 
dental trauma.


CONCLUSION OF LAW

The veteran is entitled to a grant of service connection for 
loss of teeth Nos. 6-10 due to dental trauma.  38 U.S.C.A. 
§§ 1110, 1131, 1154(b), 1712, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.381, 17.161 (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  An April 1943 dental evaluation reflects that 
the veteran was missing right and left upper teeth Nos. 8, 
right lower tooth No. 14, and left lower teeth Nos. 13 and 
15.  Left lower teeth 9 to 12, and right lower tooth No. 16 
were identified as restorable carious teeth.  The service 
medical records reflect that the veteran subsequently had 
right upper teeth Nos. 1-3 and left upper teeth Nos. 1-2 
(currently identified as teeth Nos. 6-10) extracted and 
replaced with dentures in January 1945.  However, it is not 
clear from the service medical records whether this procedure 
was due to dental trauma; the reason for the procedure is not 
explicitly identified.  No other teeth appear to have been 
removed during service.  It is noted that the veteran 
reported on a July 1952 Report of Medical History that he had 
not experienced severe tooth or gum trouble.  It is also 
noted that the veteran's teeth were identified as Class II 
and Class IV on various occasions during service.  On his 
March 1964 retirement examination, his teeth were identified 
as Type 3, Class I.

At his March 2000 personal hearing, and in various statements 
on file, the veteran asserted that his upper teeth were 
removed due to in-service dental trauma that occurred during 
1944, while he was on a flying mission in the European 
Theater of Operations.  He related an incident that occurred 
aboard his plane where all of the other crew members bailed 
out due to engine problems, but he stayed aboard and brought 
the plane in.  During this incident he hit his jaw on 
something, which he asserted caused his upper teeth to be 
pushed into his jawbone, which, in turn, fractured the 
jawbone just below the nose.  He testified that he did not go 
on sick call at that time.  In fact, he testified that he did 
not seek treatment until after his teeth started to abscess 2 
to 2 1/2 months later, which ultimately resulted in the 
extraction of his upper teeth.

The veteran's DD Form 214 reflects, in part, that he received 
flight training from August 1942 to June 1942; flight 
instructor training from September to November 1944; and 
aircraft maintenance officer training from June to December 
1945.  At the time of his discharge from service, his 
military occupational specialty was an aircraft maintenance 
staff officer.

In support of his account of in-service dental trauma, the 
veteran has submitted a copy of an excerpt from a publication 
entitled "Our Album..."  This excerpt included an article 
about the veteran, in which he was identified by name, and 
relates an incident that occurred in June 1944.  It was 
related that while flying to Austria, one of his plane 
engines froze and began to vibrate.  The plane danced all 
over the sky, and the crew bailed out.  As the veteran 
prepared to jump, the engine ceased vibrating, and the 
veteran proceeded to fly the plane back to base solo. 

The veteran has also submitted copies of service records 
dated in May and June 1944, which reflect that he served as a 
pilot for a Bomb Squadron, and that he engaged in combat with 
the enemy.  In fact, these records reflect that the veteran 
was flying a combat mission at the time of the June 1944 
incident related in the "Our Album..." article.

No evidence is on file which explicitly refutes the veteran's 
account of in-service dental trauma to his upper teeth.


Legal Criteria.  Service connection will be granted for a 
disease or injury of the individual teeth and investing 
tissues, shown by the evidence to have been incurred in or 
aggravated by service. As to each noncompensable service-
connected dental condition, a determination will be made as 
to whether it is due to a combat wound or other service 
trauma.  38 C.F.R. § 3.381(b) (2000); compare 38 C.F.R. § 
3.381(a) (1998).

The determination of dental disorder due to in-service trauma 
is significant in that the veteran may be authorized to 
receive any VA dental care indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  38 C.F.R. § 17.161(c) (formerly § 
17.123(c), commonly referred to as Class II(a) eligibility.).  
For the purposes of determining eligibility for dental care 
under 38 C.F.R. § 17.161(c), the term "service trauma" does 
not include the intended effects of treatment provided during 
the veteran's military service, including tooth extraction.  
See VAOPGCPREC 5-97.  The Board is bound by this opinion.  38 
U.S.C.A. § 7104(c); see also 38 C.F.R. § 3.306(b)(1) [The 
usual effects of surgery performed to ameliorate a condition 
incurred before service, including poorly functioning parts, 
will not be considered service connected unless the disease 
or injury is otherwise aggravated by service.]. 

As alluded to, VA laws applicable to service connection for 
dental disorders have been revised, effective June 8, 1999.  
64 Fed. Reg. 30392 (June 8, 1999).  The United States Court 
of Appeals for Veterans Claims (Court) has held that where a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).

Previously, VA regulation provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment in accordance with other provisions of 
applicable regulation. 38 C.F.R. § 4.149 (1998); compare 38 
C.F.R. § 3.381(a) (2000) (Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as otherwise provided by 
applicable regulation).  Teeth noted as normal at entry will 
be service-connected if they were filled or extracted after 
180 days or more of active service.  38 C.F.R. § 3.381(c) 
(2000).

VA outpatient dental treatment based on tooth extraction 
during active service is subject to eligibility determination 
under the provisions of 38 U.S.C.A. § 1712 and 38 C.F.R. § 
17.161.  Class II(a) dental treatment is provided, without 
restrictions as to the number of treatment episodes or timely 
application, for a service-connected noncompensable dental 
condition due to a combat wound or other service trauma.  38 
C.F.R. § 17.161(c)(2000).

The evidence on file shows that the veteran served in combat 
during his period of active duty.  The provisions of 38 
U.S.C.A. § 1154(b) provides that in the case of any veteran 
who engaged in combat with the enemy in active military 
service during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.


Analysis.  In the instant case, the Board finds that the 
veteran is entitled to service connection for loss of teeth 
Nos. 6-10 due to in-service dental trauma.

As noted above, there is no dispute that the veteran had 
teeth Nos. 6-10 extracted and replaced with dentures in 1945 
while on active duty.  However, it is not clear from the 
service medical records whether or not this procedure was due 
to in-service trauma.; the reason for this procedure is not 
explicitly stated in the records.

The veteran has contended that teeth Nos. 6-10 were extracted 
due to in-service trauma that occurred while he was a pilot 
on a flight mission in 1944.  Further, the veteran has 
submitted evidence in support of this account, including the 
excerpt from "Our Album ..." which documents an airplane 
incident in June 1944.  Moreover, as noted above the veteran 
engaged in combat with the enemy during his period of active 
service in 1944.  Clear and convincing evidence to the 
contrary has not been submitted to rebut the veteran's 
account of in-service dental trauma.  Therefore, the Board 
concludes that the veteran is entitled to a grant of service 
connection for loss of teeth Nos. 6-10 due to in-service 
dental trauma pursuant to 38 U.S.C.A. § 1154(b).  Reasonable 
doubt has been resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for loss of teeth Nos. 6-10 
due to dental trauma is granted.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

For the reasons stated below, the Board finds that a remand 
is required for a full and fair adjudication of the veteran's 
skin cancer and hearing loss claims.

Regarding the veteran's skin cancer claim, the Board notes 
that the RO denied the claim as not well grounded.  However, 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time, especially since 
the RO denied the skin cancer claim as not well grounded.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

As an additional matter, the Board notes that private medical 
records are on file from a Dr. Michel which cover the period 
from May 1990 to February 1999.  These records show treatment 
on numerous occasions for skin lesions, and include diagnoses 
of basal cell carcinoma.  Further, records dated in May 1990 
note that the veteran had a left preauricular basal cell 
carcinoma in 1986 at "VAFB."  It was also noted that he had 
a lesion on the right preauricular area in February 1988.  In 
short, these records reflect that there is additional medical 
evidence that is not on file which may be pertinent to the 
veteran's skin cancer claim.  The Board is of the opinion 
that an attempt should be made to obtain these records, 
particularly in light of the redefined duty to assist 
obligations contained in the Veterans Claim Assistance Act of 
2000.

With respect to the hearing loss claim, the Board notes that 
service connection was granted for bilateral hearing loss by 
a September 1989 rating decision.  A noncompensable (zero 
percent) disability rating was assigned, effective May 31, 
1989.

In conjunction with his current claim for an increased 
rating, the veteran underwent a VA arranged audiological 
evaluation in September 1998.  This examination revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
30
75
90
52.5
LEFT
20
55
70
105
62.5

Speech discrimination scores were 100 percent for the right 
ear, and 96 percent for the left ear.  Further, at the time 
of this evaluation it was noted that the veteran had a 
previous audiological examination in June 1998, and that he 
was awaiting a pair of hearing aids from VA.  No subsequent 
audiological evaluation is on file.

At his personal hearing, the veteran testified in part, that 
the last time his ears were examined was two years earlier.  
He also indicated that this was when he received his hearing 
aids.  

Both the September 1998 VA arranged audiological evaluation 
and the personal hearing indicate that there are VA medical 
records in existence concerning the veteran's hearing loss 
which are not on file.  Under the law, VA medical records 
which are in existence are constructively of record and the 
failure of the RO or the Board to consider any such pertinent 
records might constitute clear and unmistakable error, even 
though such evidence was not actually in the record assembled 
for appellate review.  Section 3 of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) to be codified at 38 U.S.C.A. § 5103A(c)(2); Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95.  The 
Board acknowledges that the record indicates that this VA 
medical treatment was prior to the September 1998 
audiological evaluation, and that the veteran has had no 
treatment since that time.  However, in circumstances such as 
these, the Board will not speculate as to the probative value 
of VA medical records not on file.  Consequently, the Board 
concludes that a remand is necessary to obtain these records.

The Board also notes that it has been more than 2 years since 
the last VA audiological evaluation.  Consequently, the Board 
is of the opinion that the evidence on file may not 
accurately reflect the current nature and severity of the 
veteran's service-connected bilateral hearing loss.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that 
an examination conducted two years prior to a Board decision 
was too remote to constitute a contemporaneous examination).  
Moreover, the Board notes that the veteran's representative, 
in a November 2000 statement, asserted that the veteran 
contended that his hearing loss had worsened.  It was also 
stated that his "hearing continues to deteriorate."  The 
Board finds that this statement tends to indicate that the 
veteran's hearing loss has increased in severity since the 
September 1998 VA audiological evaluation.  Accordingly, the 
Board concludes that this case must be remanded for a new 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
VAOPGCPREC 11-95 (1995).  

For the reasons stated above, this case is remanded for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his skin 
cancer and his hearing loss.  After 
securing any necessary release, the RO 
should obtain those records not on file.

Even if the veteran does not respond, the 
RO should follow-up on the evidence which 
indicates that there are pertinent VA 
medical records that are not on file.

2.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for an 
examination to determine the current 
nature and severity of his bilateral 
hearing loss.  The claims folder should 
be made available to the examiner for 
review before the examination. 

3.  The veteran also should be scheduled 
for a VA examination by a dermatologist 
in order to determine the etiology of the 
claimed skin cancer. All necessary tests 
and studies should be accomplished, and 
all clinical manifestations should be 
reported in detail. The examiner should 
provide an opinion as to the likelihood 
that the veteran has "thermal" skin 
cancer due to his duties as a pilot in 
service or that skin cancer is otherwise 
related to service. 

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed regarding 
the veteran's skin cancer and hearing loss 
claims.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters regarding 
the Act, as well as any pertinent formal 
or informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  If it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

After completing any additional development deemed necessary, 
the RO should readjudicate the issues on appeal in light of 
any additional evidence added to the records assembled for 
appellate review.  If the benefits requested on appeal are 
not granted to the veteran's satisfaction, the veteran and 
his representative should be furnished a Supplemental 
Statement of the Case and an opportunity to respond.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes). 



 In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 



